DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claim filed on 10/11/2019 is acknowledged.  Claims 20, 22 and 23 have been cancelled.  New claim 24 has been added.  Claims 1-19, 21 and 24 are pending in this application.

Election/Restrictions
3.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

5.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1: claims 1, 2, 5-9 and part of claims 3 and 4, drawn to a method of treating, or reducing risk of, obesity or a disorder associated with obesity, or improving glycemic control, in a mammalian subject, the method comprising administering a therapeutically effective amount of Chromosome 20 Open Reading Frame 27 (C20orf27) to a subject in need thereof, wherein the C20orf27 is a nucleic acid.
	Group 2: claims 1, 2, 5, 6, 10-13 and part of claims 3 and 4, drawn to a method of treating, or reducing risk of, obesity or a disorder associated with obesity, or improving glycemic control, in a mammalian subject, the method comprising administering a therapeutically effective amount of Chromosome 20 Open Reading Frame 27 (C20orf27) to a subject in need thereof, wherein the C20orf27 is a polypeptide.
	Group 3: claims 14-17 and 21, drawn to a viral vector comprising a nucleic acid encoding a polypeptide comprising a sequence that is at least 80% identical to SEQ ID NO: 2, or an active fragment thereof; and a pharmaceutical composition comprising such viral vector and a pharmaceutically acceptable carrier.
Group 4: claims 18, 19 and 24, drawn to an isolated polypeptide that is at least 80% identical to SEQ ID NO: 2, or an active fragment thereof, and comprises one or more modifications; and a pharmaceutical composition comprising such isolated polypeptide and a pharmaceutically acceptable carrier.  

6.	The inventions listed as Groups 1-4 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The special technical feature is known in the art.  Abbas et al (WO 2005/016962 A2, filed with IDS) teach isolated and modified PRO polypeptides that can be used for treating immune related disease in mammals, for example, Abstract; page 4, lines 3-15; page 12, lines 6-9; page 46, line 12 to page 48, line 2; and claims 8-10.  One of such isolated and modified PRO polypeptides in Abbas et al comprises the amino acid sequence of SEQ ID NO: 3154 that is 99% identical to the polypeptide of instant SEQ ID NO: 2, as shown below with Query being instant SEQ ID NO: 2: 
    PNG
    media_image1.png
    262
    778
    media_image1.png
    Greyscale
.  This is the same as the corresponding special technical feature of instant invention 4.  Furthermore, polypeptide and polynucleotide do not share a common core structure.  For example, polypeptides involve amino acids and peptide bonds.  Polynucleotides involve bases, sugars, phosphates and glycosidic bonds.  There is no common core shared by these inventions.  And, different codons encode different amino acids.  Therefore, there is lack of unity of invention.

Rejoinder
7.	The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election of Species
8.	This application contains claims directed to more than one species of the generic invention.  There species are deems to lack unity of invention because they are not so linker as to form a single general inventive concept under PCT Rule 13.1.  
The species are as follows: 
(Please elect a single disclosed species of EACH)
A specific C20orf27 to be administered: due to different variables and from claims 3, 4, 7-9, 12 and 13 (for inventions 1 and 2), Please note: Applicant is required to elect a single disclosed species of C20orf27 consisting of a specific/defined nucleic acid sequence (for invention 1) or a specific/defined amino acid sequence with specific/defined modification (for invention 2);
A specific subject to be treated: due to different variables like those recited in instant claims 1, 2, 5 and 6 (for inventions 1 and 2);
A specific route to administer the polypeptide: from claim 11 (for invention 2);
A specific viral vector: due to different variables such as different nucleic acid sequence, different viral vector like those recited in instant claim 16 and so on (for invention 3);
A specific isolated polypeptide: due to different variables such as different amino acid sequence like those recited in instant claim 18, different modification like those recited in instant claim 19 and so on (for invention 4), Please note: Applicant is required to elect a single disclosed species of isolated polypeptide consisting of a specific/defined amino acid sequence with specific/defined modification.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
The species of C20orf27 to be administered, viral vector and isolated polypeptide lack unity since they have different structures.  The species of subject to be treated lack unity of invention because different patient populations are involved in different disorders.  The species of route to administer the polypeptide lack unity of invention because they have different characteristics.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1, 14, 18, 21 and 24.

9.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

10.	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI N KOMATSU/Primary Examiner, Art Unit 1658